DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 June 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 11-17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 11 recites that “when said cartridge directly contacts said subject, a target analyte from secretions of said subject diffuse[s] into said liquid reservoir”; the human body may not be claimed. For the purposes of examination the claim will be treated as though reciting “said cartridge is configured to directly contact the subject to allow a target analyte from secretions of said subject to diffuse into said liquid reservoir”. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledden (US 2016/0318019) in view of Muir (US 6251660), Ho (US 2004/0132218), and Chowdhury (US 2015/0173659).
Regarding claim 11, Ledden discloses a device for sensing transdermally secreted analytes from a subject comprising a cartridge configured to “directly” contact the subject (element 10; any fluid which has been secreted and thus found on the body surface would enter entry port 24 when it is brought into contact at that location) having two connected but separated reagent compartments (paragraph [0063]), where a first of the reagent compartments has an air gap (the area between entry port 24 and the valves which does not contain reagent and which does not contain fluid prior to input of a sample; figure 1) and is capable of receiving a sample with a target analyte from secretions of a subject (paragraph [0063]) and then being placed in contact with the second compartment such that the contents of the second compartment are capable of reacting with the target analyte (paragraph [0063]). Ledden further discloses using a lyophilized enzyme as a reagent, but does not specifically disclose the first compartment being a liquid reservoir having at least one liquid reagent, the second compartment being a dry reagent compartment having at least one lyophilized enzyme, 
Muir teaches the structure of a device with multiple compartments, where a sample is brought into contact with a first compartment and then a fluidic barrier is removed to allow the second compartment to be in contact with the first compartment and allow reactions with the contents (column 25 line to column 26 line 13; see also figure 11). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Ledden with a removable fluidic barrier separating the compartments, as taught by Muir, in order to avoid mixing of the contents prior to sensing. Ho teaches an analyte sensing cartridge which uses both a lyophilized dry reagent and a liquid reagent which are initially separated to perform analyte sensing (paragraph [0022]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Ledden, as modified, using both a lyophilized dry reagent and a liquid reagent, as taught by Ho, in order to ensure that the dry reagent is rehydrated.
Ledden, as modified, does not disclose the device additionally comprising a biofilm enclosing the liquid reservoir such that the target analyte can be received through the biofilm while the device is “directly” in contact with a subject. Chowdhury teaches an analyte sensing device (abstract) which comprises a reservoir encased by a biofilm (paragraph [0019]) that is configured to receive a target analyte through the biofilm when the cartridge is in direct contact with a subject (paragraph [0019]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Ledden, as modified, 
Regarding claim 13, Muir further teaches including an agarose hydrogel in a compartment to hold a reagent (column 12, lines 3-21). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Ledden, as modified, with an agarose hydrogel, as further taught by Muir, in order to provide support to the reagent held in its chamber.
Regarding claim 16, Ledden further discloses that one compartment comprises an electrochemical sensor capable of reacting with said enzyme and said target analyte (paragraph [0049]).  

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledden, as modified and applied above, and further in view of Wu (US 2010/0267161).
Ledden, as modified, discloses that the device can be used to analyze a non-limiting variety of analytes (paragraph [0054]) but does not specifically call for using alcohol oxidase to monitor ethanol. Wu teaches an enzyme-based analyte sensing device which uses alcohol oxidase as the reagent to monitor the presence of ethanol in a subject’s blood (paragraph [0116]; all drinking alcohol is ethanol). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Ledden, as modified above, and used .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledden, as modified and applied above, and further in view of Bhullar (US 6413395).
Regarding claim 15, Ledden, as modified above, does not disclose a snap-fit feature capable of keeping the dry reagent compartment sealed with the liquid reservoir. Bhullar teaches a biosensor with a plurality of chambers sealed together to allow sensing of characteristics of a body fluid (figures 1, 2, 3), where the chambers are sealed together and held in place using a snap-fit feature (column 3 line 60 to column 4 line 11). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Ledden, as modified above, and included a snap-fit feature which is capable of sealing the dry reagent compartment to the liquid reservoir, as taught by Bhullar, because Bhullar teaches that such features are useful for ensuring that sensing chambers are sealed together.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledden, as modified and applied above, and further in view of Wang (US 2017/0325724).
Wang teaches including Prussian Blue as part of an electrochemical sensor used to sense the reaction between an analyte and a reagent (paragraph [0009]). It would have been obvious to one of ordinary skill in the art at the time the invention was used to have made the device of Ledden, as modified above, and included Prussian Blue as part of the electrochemical sensor, as taught by Wang, in order to enable sensing of hydrogen peroxide.


Response to Arguments
Applicant's arguments filed 24 June 2021 have been fully considered but they are not persuasive.
Regarding the art rejections, Applicant argues that Ledden does not disclose an air gap as claimed; the Examiner notes that the air gap as claimed does not have any particular structure or features, does not have a particular location relative to any other part of the device beyond being somehow affiliated with the liquid reservoir, and is not even shown in the disclosure or drawings, such that any area of air which is found as part of a liquid reservoir, including the unfilled passages identified in Ledden that, prior to inflow of a sample, contain nothing but air, thus meet the very broad recitation of “a liquid reservoir having an air gap”. Still further, Applicant has redefined the areas of Ledden which are considered part of the liquid reservoir in order to support this spurious argument. The rejection above clearly identifies what is considered the “air gap” portion of the liquid reservoir, contrary to Applicant’s redefinition to limit it to various “reagent sub-chambers”. Again, in the absence of any definition, structural characteristics, illustration, or even description, any space filled with air is an air gap. 
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). Applicant has attempted to label the references as being unrelated devices, but the “blood sample distribution system” of Ledden is a “biological 
Applicant then argues that, because Chowdhury does not illustrate or extensively describe the identified biofilm one would not be able to use it to allow “the target analyte to diffuse into the liquid reservoir while keeping the liquid reagent in the liquid reservoir”. The Examiner notes that, first, if a feature is not relevant if not described or mentioned in more than one sentence, Applicant’s arguments directed to an air gap are equally lacking in merit, as the claimed air gap is not illustrated or discussed in more than one sentence. Still further, the claims do not contain an active method step of the biofilm “keeping the liquid reagent in the liquid reservoir”. The claims are directed to a device with the structural feature of a biofilm which encloses a reaction chamber, through which the analyte diffuses. This is exactly what is disclosed by Chowdhury.
Applicant concludes by generally arguing that there is no reason to modify Ledden with any of the actually quite similar sampling devices of Muir, Ho, and Chowdhury, and circles back 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791